Citation Nr: 1130042	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated October 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in April 2009.  Because the Veteran withdrew his request for a hearing in June 2009, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The claim at issue was previously remanded by the Board in July 2010 for further evidentiary development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran does not have a diagnosed disability of PTSD. 

3.  Symptoms of a psychiatric disorder were not chronic in service.

4.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

5.  The Veteran's psychiatric disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance VA could provide the Veteran in obtaining this evidence.  

With regard to the duty to assist, the Veteran was provided with a VA examination in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Personality disorders are not disabilities for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he served in combat in Vietnam, specifically, that he was on patrol when his unit incurred small arms fire, and he also disposed of a napalm incendiary device.  The Veteran also contends that he was in a plane that almost crashed, and that he witnessed Korean soldiers carrying around human ears in sacks.  

The Board finds that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  Service department records do not reflect that he received any decorations or medals evidencing combat duty.  In an October 2007 letter from the Joint Services Records Research Services (JSRRC), based upon a review of the Veteran's 201 personnel file, service records were negative for evidence of combat.  For these reasons, 38 U.S.C.A. § 1154(b) is not applicable in this case.  Even if there were a showing of combat and a combat-related stressor warranting application of 38 U.S.C.A. § 1154(b), the primary impediment to a grant of service connection for PTSD in this case is that a preponderance of the competent evidence is against a showing of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are diagnoses of PTSD of record, the weight of the evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  In a September 2006 VA treatment record, the screen for PTSD was positive.  In a November 2006 VA treatment record, the VA examiner opined that the interview data supported a diagnosis of PTSD, but that a diagnosis would be deferred until psychological testing was complete.  In a February 2007 VA treatment record, the Veteran was diagnosed with increased depressed mood, possible PTSD.  In a March 2007 VA treatment record, the Veteran was diagnosed with affective disorder, possible PTSD.

In December 2010, on VA PTSD examination, the VA examiner reported an 
Axis I diagnosis of depressive disorder not otherwise specified (NOS).  The VA examiner reported a GAF score of 67.  The VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The weight of the competent evidence of record demonstrates that the Veteran does not have a diagnosed disability of PTSD.  The Board finds that the February and March 2007 VA opinions are of no probative value because the examiners only reported that a diagnosis of PTSD was "possible."  A physician's statement framed in terms such as "may," "could," or "possible" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  There is also no evidence that the February and March 2007 VA examiners reviewed the Veteran's claims file, service treatment records, or otherwise based the diagnosis on a thorough and accurate history.

The Board finds the December 2010 VA PTSD examination to be very probative.  The VA examiner who conducted the December 2010 examination is identified as a licensed clinical psychologist.  The report notes that it was based on a psychological interview of the Veteran.  The December 2010 VA PTSD opinion was thorough and took into account the results of both a clinical interview and psychological testing, as well as a complete review of the claims folder and documented medical history.  The examiner diagnosed the Veteran with depressive disorder NOS and opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 
38 C.F.R. § 3.304(f) because it shows that the Veteran does not have PTSD.  Because the Veteran does not have PTSD, the Board does not reach the additional questions of in-service stressor and nexus to an in-service stressor.  For this reason, the liberalizing regulation is not applicable to this Veteran's case.

After a review of the evidence, the Board also finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a psychiatric disorder.  The evidence in this case includes the February 1968 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate "no depression or excessive worry."  The February 1968 service separation examiner's review of the history is negative for any reports of symptoms of a psychiatric disorder.  The February 1968 service separation clinical findings by the examiner revealed no psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of psychiatric disorder in service, or complaints, treatment, or diagnosis of a psychiatric disorder either during service or at service separation in February 1968.

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in 
February 1968.  The post-service evidence shows no history, complaints, findings, or diagnosis of muscle aches or joint pain after service separation until decades later in 2006.  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other lay and medical evidence of record, including lack of continuity of symptomatology in the record from 1968 to 2006, the Board finds that the absence of contemporaneous evidence of continuity of symptomatology for almost 38 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran is competent to report that he currently has psychiatric disorder symptoms that began in service, the Board finds that his statements as to in-service chronic psychiatric disorder symptoms and continuous psychiatric disorder symptoms after service are not credible.  They are outweighed by his own post-service histories that did not mention psychiatric disorder symptoms, the absence of any evidence of history of in-service psychiatric disorder symptoms, and no post-service complaints, symptoms, diagnosis, or treatment of a psychiatric disorder for many years after service until September 2006.

The Veteran is also in receipt of SSA disability benefits.  The Board notes that the Veteran did not mention his psychiatric disorder or symptoms of a psychiatric disorder to the SSA at any time.  Such omission by the Veteran reflects his own belief, consistent with other lay and medical findings of record, that any psychiatric disorder he thought he had produced no occupational impairment at the time SSA determined the Veteran to be unemployable.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current psychiatric disorder (depressive disorder) is not related to active service.  In the December 2010 VA PTSD examination, the VA examiner opined that the Veteran's psychiatric disorder related to more recent (post-service) stressors including unemployment, economic problems, and worsening physical health, and was a later onset condition.  The VA examiner reasoned that, because the Veteran did not seek any mental health treatment until the last 10 years, it was less likely than not that the Veteran's depression was related to his military service.   The Axis II diagnosis of personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  The Axis I diagnosis of alcohol dependence reflects this disorder is in remission.  Moreover, alcoholism is not a disability for which service connection may be granted as directly incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current psychiatric disorder (depressive disorder) and his military service.  The only nexus opinion on file, in December 2010, which included a review of the claims file and the Veteran's history, and was supported by sound reasons, weighs against the claim.  The Board finds the evidence showing no symptoms of psychiatric disorder in service, including no chronic symptoms, and no continuous symptoms after service separation outweighs the Veteran's more recent contentions regarding in-service psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for psychiatric disorder, including PTSD and depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for psychiatric disorder, to include PTSD and depressive disorder, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


